
	

114 HR 3485 IH: 501(c)(4) Reform Act of 2015
U.S. House of Representatives
2015-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3485
		IN THE HOUSE OF REPRESENTATIVES
		
			September 10, 2015
			Ms. Michelle Lujan Grisham of New Mexico introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to prohibit 501(c)(4) entities from participating in, or
			 intervening in (including the publishing or distributing of statements),
			 any political campaign.
	
	
 1.Short titleThis Act may be cited as the 501(c)(4) Reform Act of 2015. 2.501(c)(4) entities prohibited from participating in, or intervening in (including the publishing or distributing of statements), political campaigns (a)In generalSection 501(c)(4) of the Internal Revenue Code of 1986 is amended by adding at the end the following:
				
 (C)Subparagraph (A) shall not apply to an entity if the entity participates in, or intervenes in (including the publishing or distributing of statements), any political campaign on behalf of (or in opposition to) any candidate for public office..
 (b)Effective dateThe amendment made by subsection (a) shall apply to taxable years beginning after the date of the enactment of this Act.
			
